J-S07010-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARIUS LEE BURGESS                         :
                                               :
                       Appellant               :   No. 1006 WDA 2021

          Appeal from the Judgment of Sentence Entered May 26, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0006045-2020

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARIUS BURGESS                             :
                                               :
                       Appellant               :   No. 1007 WDA 2021

          Appeal from the Judgment of Sentence Entered May 26, 2021
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No(s): CP-02-CR-0000157-2021


BEFORE:      OLSON, J., SULLIVAN, J., and PELLEGRINI, J.*

MEMORANDUM BY OLSON, J.:                            FILED: APRIL 20, 2022




____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S07010-22



        In this consolidated appeal,1 Appellant, Marius Lee Burgess, appeals

from the May 26, 2021 judgments of sentence imposing an aggregate

sentence of two to four years’ incarceration after Appellant pleaded guilty to

simple assault (2 counts), strangulation – applying pressure to throat or neck

(1 count), and unlawful restraint – serious bodily injury (1 count).2 We affirm.

        The record demonstrates that, on May 26, 2021, Appellant pleaded

guilty, pursuant to a negotiated agreement, to simple assault at trial court

docket CP-02-CR-0000157-2021 (“CR-157”). Appellant also pleaded guilty,

pursuant       to     a     negotiated         agreement,         to   simple    assault,

strangulation – applying       pressure        to   throat   or    neck,   and   unlawful

restraint – serious bodily injury at trial court docket CP-02-CR-0006045-2020

(“CR-6045”). That same day, the trial court sentenced Appellant at CR-157

to one to two years’ incarceration for his conviction of simple assault.              At

CR-6045, the trial court sentenced Appellant to two years’ probation for his

strangulation conviction, five years’ probation for his unlawful restraint

conviction, and one to two years’ incarceration for his simple assault




____________________________________________


1 In a September 14, 2021 per curiam order, this Court consolidated sua
sponte Appellant’s two appeals docketed with this Court at 1006 WDA 2021
and 1007 WDA 2021.

2   18 Pa.C.S.A. §§ 2701(a)(1), 2718(a)(1), and (2902(a)(1), respectively.




                                           -2-
J-S07010-22



conviction, with the entire sentence at CR-6045 set to run consecutively to

the sentence imposed at CR-157.3

        At CR-6045, Appellant filed a timely motion to reconsider his sentence

on May 27, 2021.         At CR-157, Appellant filed an untimely post-sentence

motion on June 8, 2021. That same day, Appellant filed a motion to reinstate

his post-sentence rights nunc pro tunc at CR-157. On June 23, 2021, the trial

court expressly granted Appellant’s motion to reinstate his post-sentence

rights nunc pro tunc and scheduled a hearing on Appellant’s post-sentence

motions. After entertaining argument on Appellant’s post-sentence motions,

the trial court denied said motions on August 25, 2021. This appeal followed.4

        Appellant raises the following issue for our review: “Did the [trial c]ourt

abuse its discretion in sentencing [Appellant] to an aggregate sentence of two

to four years of incarceration?” Appellant’s Brief at 3.

        Appellant challenges the discretionary aspects of his sentences, arguing

that the trial court abused its discretion by imposing “its sentence[s] on

[Appellant] due solely to the nature of the crime and [] failed [to consider, or]

____________________________________________


3 Appellant’s sentence of five years’ probation imposed for his unlawful
restraint conviction was set to run concurrently to the sentence of two years’
probation imposed for his strangulation conviction. See Trial Court Order
(CR-6045), 5/26/21. In addition to the confinement and probation imposed
at CR-157 and CR-6045, Appellant was required to comply with DNA
registration, successfully complete a batterer’s intervention program, undergo
drug and alcohol and mental health evaluations and successfully complete any
recommended treatment, and have no contact with the victim. Id.

4   Both Appellant and the trial court complied with Pa.R.A.P. 1925.


                                           -3-
J-S07010-22



to refer [to,] any other statutory considerations when fashioning the

sentence[s].” Id. at 14.

      It is well-settled that “the right to appeal a discretionary aspect of
      sentence is not absolute.” Commonwealth v. Dunphy, 20 A.3d
      1215, 1220 (Pa. Super. 2011). Rather, where an appellant
      challenges the discretionary aspects of a sentence, we should
      regard his appeal as a petition for allowance of appeal.
      Commonwealth v. W.H.M., 932 A.2d 155, 162 (Pa. Super.
      2007). As we stated in Commonwealth v. Moury, 992 A.2d 162
      (Pa. Super. 2010):

         An appellant challenging the discretionary aspects of his
         sentence must invoke this Court's jurisdiction by satisfying
         a four-part test:

         We conduct a four-part analysis to determine: (1) whether
         appellant [] filed a timely notice of appeal, see Pa.R.A.P.
         902 and 903; (2) whether the issue was properly preserved
         at sentencing or in a motion to reconsider and modify
         sentence, see Pa.R.Crim.P. 720; (3) whether appellant's
         brief has a fatal defect, Pa.R.A.P. 2119(f); and (4) whether
         there is a substantial question that the sentence appealed
         from is not appropriate under the Sentencing Code, 42
         Pa.C.S.A. § 9781(b).

      Id. at 170. We evaluate on a case-by-case basis whether a
      particular issue constitutes a substantial question about the
      appropriateness of sentence. Commonwealth v. Kenner, 784
      A.2d 808, 811 (Pa. Super. 2001).

Commonwealth v. Hill, 210 A.3d 1104, 1116 (Pa. Super. 2019) (original

brackets omitted). If an appellant fails to raise a challenge to the discretionary

aspects of a sentence either by presenting a claim to the trial court at the time

of sentencing or in a post-sentence motion, then the appellant’s challenge is

considered waived.      Commonwealth v. Lamonda, 52 A.3d 365, 371

(Pa. Super. 2012) (en banc) (citation omitted), appeal denied, 75 A.3d 1281



                                      -4-
J-S07010-22



(Pa. 2013).   A substantial question exists when the appellant presents a

colorable argument that the sentence imposed is either (1) inconsistent with

a specific provision of the Pennsylvania Sentencing Code or (2) is “contrary to

the   fundamental    norms    which    underlie   the   sentencing   process.”

Commonwealth v. Mastromarino, 2 A.3d 581, 585 (Pa. Super. 2010),

appeal denied, 14 A.3d 825 (Pa. 2011). “While a bald claim of excessiveness

does not present a substantial question for review, a claim that the sentence

is manifestly excessive, inflicting too severe a punishment, does present a

substantial question.”    Commonwealth v. Hicks, 151 A.3d 216, 227

(Pa. Super. 2016), citing Commonwealth v. Haynes, 125 A.3d 800,

807-808 (Pa. Super. 2015), appeal denied, 167 A.3d 1287 (Pa. 2017).

      Here, the record reflects that Appellant filed timely notices of appeal,

properly preserved challenges to the discretionary aspects of his sentences in

his post-sentence motions, and included a Rule 2119(f) statement in his brief.

Appellant’s Brief at 9-11.   As such, Appellant complied with the technical

requirements to challenge the discretionary aspects of his sentences. Hill,

210 A.3d at 1116. Therefore, we review Appellant’s Rule 2119(f) statement

to see if he presents a substantial question.

      In his Rule 2119(f) statement, Appellant argues that the trial court

“failed to consider and reference the statutory factors in 42 Pa.C.S.[A.]

§ 9721(b), and instead fashioned [] sentence[s] that only reflected the

seriousness of the crime, which is contrary to the fundamental norms that

underlie the sentencing process.” Appellant’s Brief at 11 (citation omitted).

                                      -5-
J-S07010-22



In so arguing, we find that Appellant raises a substantial question regarding

consideration      of     the   Section       9721(b)        sentencing   factors.    See

Commonwealth v. Riggs, 63 A.3d 780, 786 (Pa. Super. 2012) (stating, an

assertion that the “trial court failed to consider relevant sentencing criteria,

including the protection of the public, the gravity of the underlying offense[,]

and the rehabilitative needs of [an a]ppellant, as 42 Pa.C.S.A § 9721(b)

requires, and instead focused on the injuries suffered by the complaining

victims” raises a substantial question), appeal denied, 63 A.3d 776 (Pa. 2013).

Therefore, we will address the merits of Appellant’s claim challenging the

discretionary aspects of his sentences based upon the trial court’s alleged

failure to consider the Section 9721(b) sentencing factors.

       Appellant asserts that the trial court “imposed its sentence[s] on

[Appellant] due solely to the nature of the crime and that the [trial c]ourt

failed to refer to any other statutory considerations when fashioning the

sentence[s].”   Appellant’s Brief at 14.            Specifically, Appellant contends the

trial court “did not examine the factors of the protection of the public, the

gravity of the offense in relation to the impact on the victim and the

community, and the rehabilitative needs of [Appellant], pursuant to 42

Pa.C.S.[A.] § 9721(b).” Appellant’s Brief at 16.

       It is well-established that “[w]hen imposing a sentence, a [trial] court

must    consider        the   factors   set    forth    in    42   Pa.C.S.A.   § 9721(b).”

Commonwealth v. Feucht, 955 A.2d 377, 383 (Pa. Super. 2008), appeal




                                              -6-
J-S07010-22



denied, 963 A.2d 467 (Pa. 2008).         Section 9721(b) of the Pennsylvania

Sentencing Code, in pertinent part, states,

      the [trial] court shall follow the general principle that the sentence
      imposed should call for total confinement that is consistent with
      section 9725 (relating to total confinement) and the protection of
      the public, the gravity of the offense as it relates to the impact on
      the life of the victim and on the community, and the rehabilitative
      needs of the defendant. The [trial] court shall also consider any
      guidelines for sentencing and resentencing adopted by the
      Pennsylvania Commission on Sentencing and taking effect under
      section 2155 (relating to publication of guidelines for sentencing,
      resentencing and parole, risk assessment instrument and
      recommitment ranges following revocation).

42 Pa.C.S.A. § 9721(b). “The [trial] court is not required to parrot the words

of the Sentencing Code, stating every factor that must be considered under

Section 9721(b).      However, the record as a whole must reflect due

consideration by the [trial] court of the statutory considerations.” Feucht,

955 A.2d at 383 (citations omitted).

      Appellate review of a trial court’s sentencing determination is governed

by Section 9781(c) of the Sentencing Code.

      Section 9781(c) specifically defines three instances in which the
      appellate courts should vacate a sentence and remand: (1) the
      [trial] court applied the guidelines erroneously; (2) the sentence
      falls within the guidelines, but is “clearly unreasonable” based on
      the circumstances of the case; and (3) the sentence falls outside
      of the guidelines and is “unreasonable.”

Commonwealth v. Bowen, 975 A.2d 1120, 1123 (Pa. Super. 2009), citing

42 Pa.C.S.A. § 9781(c).

      At sentencing, the trial court stated,



                                       -7-
J-S07010-22


     in the seven years that I've known you, seven years, okay, you
     came into mental health court in July of 2014. If that is the best
     that you can do to stay away from [the victim], it's pretty poor,
     okay, because in seven years, this has been an ongoing issue.

     [Y]ou came into [the trial] court on July 28[,] 2014, you know,
     with felony cases, [and] you were told to have no violent contact
     with [the victim]. That was [July 28, 2014.] On [August 12, 2014,
     the victim] filed a [petition for a protection from abuse (“PFA”)
     order.] So that no-violent-contact order was not even in effect
     for over two weeks, and there' s a [petition for a PFA order] all of
     a sudden. So we moved you, put you on [electronic home
     monitoring].

     We give you no contact with [the victim] in September [2014,] to
     make it formal through mental health court[,] as well as amending
     our prior order, no contact with [the victim].

     [I]n December [2014], you tell [the trial court] that she attacked
     you at a program and was thrown out, but then, in January
     [2015], there's new charges. You end up[, on] January 2[,]
     2015[,] back in the Allegheny County jail.

     We put you back on electronic home monitoring, which is what
     your counsel is asking us to do again [here today], all right. We
     put you on electronic home monitoring, and what happen[ed]?
     You know, you g[o]t out of [R]enewal [April 20, 2015, we] put
     you on [electronic home monitoring on June 9, 2015,] you are
     arrested again for simple assault with the same victim[ - the]
     same victim less than [] two months later, okay. The charges get
     dismissed, you know, as sometimes that happens in domestic
     violence cases, and [the trial court] put you out again on electronic
     [home] monitoring [in June 2015.]

     [I]n July [2015], you're telling us that you are kicked out of your
     cousin's house and you're living with your mom and you're going
     back and forth whether you're living with your mom or your
     cousin, and we find out in September [] 2015[,] that [the] cousin
     you're living with is actually [the victim], that you're staying with
     [the victim] while you're on house arrest. And things again get
     violent. So, again, you end up getting arrested.

     You know, at that point, we told you, we’re not going to deal with
     this anymore, and we sent you to state prison, to [a] state
     intermediate punishment drug and alcohol program because so
     much of this involves intoxication all the time. We send you up to

                                     -8-
J-S07010-22


     state prison in the hopes that you will get the help that you need
     and come out and not have a problem.

     And I remember seeing you [] at the [local grocery store] after
     you got out of state prison, and who were you with again? [The
     victim], right? [(Appellant answers in the affirmative.)] Even
     though there was still a probation in effect, even though that
     probation still had a no-contact [with the victim requirement].
     You know, then I don't hear anything about violence for awhile.
     You’re not paying restitution, but you finally pay that, and I
     decided to close your last case on February 7[,] 2020. And on
     March 14[,] 2020, you pick up the strangulation, unlawful
     restraint, [and] simple assault case [(referring to CR-6045)].

     I let you out of jail then because of the [COVID-19 global]
     pandemic, right? And what happens? Now we have the new case
     in November [] 2020 [(referring to CR-157)].

     So, you know, you're going to tell me that you've moved on?
     November [2020,] is not that long ago. It's only May [2021].
     When did you move on because the entire time, this seven years,
     it has been you and [the victim] and it's been violent, and it just
     has to stop. And you can tell me you tried your best to avoid her,
     but you didn't. You tried your best to live with her. Lying to the
     [trial] court, passing her off as your cousin so you could serve
     your [electronic home monitoring] with her, and you want me to
     put you back on [electronic home monitoring] and you think I'm
     going to put you on house arrest so, what, you can go do the same
     thing? What am I supposed to do with you[?] The stint in the
     Allegheny County jail didn't seem to help. The state [intermediate
     punishment drug and alcohol ] program didn't help. [Electronic
     home monitoring] didn't help. What am I supposed to do with
     you?

                                    ...

     You know, we always liked you[.] Everybody in our [trial] court
     liked you. You have so much potential. I cannot tell you the
     number of times that I've told you that. You know, you’re a great
     chef.   Everywhere you worked, they've loved you, they've
     promoted you[.] I used to like to come [] to [the restaurant where
     you worked] because I knew you were in the kitchen and I knew
     the food was going to be good.

     [T]here's no doubt you're a good guy, but the problem is this issue
     with [the victim], and what am I supposed to do to stop that? I

                                    -9-
J-S07010-22


      can't trust you on electronic home monitoring, I can't. [I]f you're
      going to pass [the victim] off as your cousin to live with her, I
      can't believe what comes out of your mouth anymore. That's the
      problem.

                                      ...

      It's not a matter of you being with [the victim] and being happy.
      When you're without her, you're depressed. It's because you
      don't have your medication. That's what causes those swings,
      and you should know better by now. Since 2014. It's just the
      most difficult thing because I just don't know what's going to help
      you because nothing seems to work. We’ve tried everything we
      can try, so do I just need to warehouse you so that you [and the
      victim] can both truly move on and stay away from each other?
      Is that what has to happen? That's what I'm thinking because
      what else am I supposed to do? Nothing else has worked in seven
      years.

N.T., 5/26/21, at 29-35 (formatting modified; extraneous capitalization

omitted). In addition to the trial court’s seven-year history of interaction with

Appellant, the trial court also heard testimony from the victim, who stated

that she was both physically and emotionally affected by Appellant’s abusive

conduct towards her. Id. at 25-26. The victim stated that because of the

physical injuries Appellant inflicted on her, she was unable to go to work,

suffered pain and scarring, and required facial reconstruction.              Id.

Emotionally, the victim stated that she cries a lot, her nerves are shaken, and

she has had suicidal ideations. Id. at 26.

      Our review of the certified record as a whole demonstrates that the trial

court considered the appropriate factors and provided proper reasoning in




                                     - 10 -
J-S07010-22



determining Appellant’s sentences.5            The trial court heard from the victim

concerning the physical and emotional abuse she suffered as a result of

Appellant’s conduct.       The trial court also detailed Appellant’s seven-year

history with the trial court, explaining the pattern of incidents between

Appellant and the victim, the methods employed in an attempt to rehabilitate

Appellant and to protect, and separate Appellant from, the victim, and the lack

of success resulting from those efforts. Therefore, Appellant’s challenge to

the discretionary aspects of his sentences based upon the claim the trial court

failed to consider the factors under Section 9721(b) is without merit.




____________________________________________


5 The trial court did not indicate that it reviewed a pre-sentence investigation
report and the certified record does not contain such a report, which would
give rise to the presumption that the trial court properly considered and
weighed all relevant factors in imposing Appellant’s sentences.
Commonwealth v. Nevels, 203 A.3d 229, 248 (Pa. Super. 2019) (stating,
“[w]hen a [trial] court has reviewed a pre[-]sentence investigation report, we
presume that the [trial] court properly considered and weighed all relevant
factors in fashioning the defendant's sentence” (citation omitted)).
Nonetheless, it is apparent from the trial court’s extensive knowledge of, and
involvement with, Appellant that the trial court possessed sufficient
information to substitute for a pre-sentence investigation report thereby
allowing the trial court to fashion sentences that not only fit the crimes but
also the person who committed them. Commonwealth v. Carrillo-Diaz, 64
A.3d 722, 726 (Pa. Super. 2013) (stating that, “[w]hile case law does not
require that the trial court order a pre-sentence investigation report under all
circumstances, [case law does] appear to restrict the [trial] court's discretion
to dispense with a [pre-sentence investigation report] to circumstances where
the necessary information is provided by another source” (original brackets
omitted)).




                                          - 11 -
J-S07010-22



       Appellant also claims that the trial court failed to consider certain

mitigating factors in fashioning Appellant’s sentences. Specifically, Appellant

asserts that the trial court “failed to consider [Appellant’s] success on pre-trial

electronic home monitoring[,] as well as his outstanding work ethic.”

Appellant’s Brief at 14.

       Before we can address Appellant’s claim, we must determine whether

he raised a substantial question with his assertion that the trial court failed to

consider certain mitigating factors.6 “[A]n allegation that the [trial] court did
____________________________________________


6 In order for this Court to determine if a substantial question exists, a Rule
2119(f) statement must specify: (1) where the sentence fails in relation to the
sentencing guidelines; (2) what particular provision of the Sentencing Code it
violates; and (3) what fundamental norm the sentence violates and manner
in which it violates that norm. Commonwealth v. Kiesel, 854 A.2d 530, 532
(Pa. Super. 2004); see also Commonwealth v. Mouzon, 812 A.2d 617, 627
(Pa. 2002) (stating, “[an a]ppellant must, at a minimum, explain specifically
why he thinks his sentences were improper” (emphasis added; citation
omitted)).

Here, a review of Appellant’s Rule 2119(f) statement demonstrates that
Appellant failed to set forth a colorable argument that the sentences imposed
were either inconsistent with a specific provision of the Sentencing Code or
“contrary to the fundamental norms which underlie the sentencing process”
based upon the trial court’s failure to consider certain mitigating factors. See
Appellant’s Brief at 9-11. Nonetheless, the Commonwealth did not object to
Appellant’s omission in his Rule 2119(f) statement, and we are able to discern,
based upon the argument set forth in Appellant’s brief, that Appellant
contends the trial court imposed an excessive sentence based upon its failure
to consider certain mitigating factors. Therefore, we will consider whether a
substantial question has been presented for our review. Kiesel, 854 A.2d at
532-533 (stating that, this Court is permitted to overlook an omission in a
Rule 2119(f) statement and determine if a substantial question has been
presented for review when the Commonwealth, as appellee, fails to object to
the omission).



                                          - 12 -
J-S07010-22



not consider certain mitigating factors does not raise a substantial question.”

Commonwealth v. McNabb, 819 A.2d 54, 57 (Pa. Super. 2003); see also

Commonwealth v. Johnson, 961 A.2d 877, 880 (Pa. Super. 2008) (stating,

“an allegation that a sentencing court failed to consider or did not adequately

consider certain [mitigating] factors does not raise a substantial question that

the sentence was inappropriate”), appeal denied, 968 A.2d 1280 (Pa. 2009).

Because Appellant failed to raise a substantial question, we cannot now review

the merits of his challenge to the discretionary aspects of his sentences based

upon the claim that the trial court failed to consider, or to adequately consider,

his work ethic and the effectiveness of electronic home monitoring prior to

Appellant pleading guilty to the aforementioned crimes.7


____________________________________________



7  Moreover, a review of the record demonstrates that the trial court did
consider Appellant’s work ethic and the effectiveness of electronic home
monitor. In addition to permitting Appellant’s counsel to read a letter from
Appellant’s current employer, the trial court noted that everywhere Appellant
has worked as a chef, the employer and customers have “loved” Appellant,
and Appellant was promoted due to his job performance. Id. at 19-20, 33
(stating, “I used to like to come [] to the [restaurant where Appellant worked]
because I know you were in the kitchen and I knew the food was going to be
good”). The trial court also remarked that, although Appellant contends he
has been on electronic home monitoring and has not had contact with the
victim for two months prior to his conviction and sentencing, the trial court
could not “trust [Appellant] on electronic home monitoring” based upon his
prior behavior while on electronic home monitoring. Id. at 33-34 (stating,
“I’ve had you on electronic home monitoring before for two months and then,
boom, everything falls apart). Therefore, we would find Appellant’s challenge
to the discretionary aspects of his sentences on the grounds the trial court
failed to consider, or did not adequately consider, his work ethic or electronic
home monitoring to be without merit.


                                          - 13 -
J-S07010-22



     Judgments of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/20/2022




                                 - 14 -